—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of conspiracy in the fourth degree (Penal Law § 105.10 [1]), criminal possession of a weapon in the second degree (Penal Law former § 265.03), and criminal possession of a weapon in the third degree (Penal Law § 265.02 [4]). Defendant contends that the evidence is legally insufficient because there was insufficient corroboration of the accomplice testimony. We reject that contention. Here, the accomplice testimony is supported “by corroborative evidence tending to connect the defendant with the commission of [the] offense” (CPL 60.22 [1]; see, People v Breland, 83 NY2d 286, 292-293). Thus, it was “for the jury to decide whether the corroboration satisfie[d] them that the accomplice [s were] telling the truth” (People v Steinberg, 79 NY2d 673, 683). (Appeal from Judgment of Onondaga County Court, Burke, J. — Criminal Possession Weapon, 2nd Degree.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Burns and Lawton, JJ.